DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-8, in the reply filed on 01/04/2022 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US 2008/0278990).
Regarding claim 1, Kumar discloses, in FIG. 2A and in related text, a self-rectifying resistive memory, comprising: 
a lower electrode (24) (see Kumar, [0029]); 
a resistive material layer (22B) formed on the lower electrode and used as a storage medium (see Kumar, [0029], [0031]: layer 22B is part of memory element 12); 
a barrier layer (22A) formed on the resistive material layer and using a semiconductor material or an insulating material (see Kumar, [0031]); and 
an upper electrode (20) formed on the barrier layer to achieve Schottky contact with the material of the barrier layer (see Kumar, [0029], [0042], [0071]).
Kumar does not explicitly disclose the wherein, the Schottky contact between the upper electrode and the material of the barrier layer is used to realize self-rectification of the self-rectifying resistive memory. However, the limitation is mere manner of operating the device and does not differentiate apparatus claim 1 from the prior art Kumar. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also, MPEP § 2114.
Furthermore, since rectification is a property of Schottky contact under voltage bias (see, for example, Donghyun Kim, Schottky Barrier Formation, Stanford University, Winter 2007), Kumar inherently discloses self-rectification. 
Regarding claim 2, Kumar discloses wherein the barrier layer (22A) comprises a metal oxide (see Kumar, [0031]).
Regarding claim 4, Kumar discloses wherein a thickness of the material of the barrier layer (22A) is 2 nm to 5 nm (see Kumar, [0033]).
Kumar does not explicitly disclose wherein an operation voltage between the upper electrode and the lower electrode of the self-rectifying resistive memory is less than 5V. However, the limitation is mere manner of operating the device and does not differentiate apparatus claim 4 from the prior art Kumar. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also, MPEP § 2114.
Regarding claim 5, Kumar discloses wherein the upper electrode (20) is formed on the barrier layer and comprises at least one of Pd, W, Al, Cu, Ru, Ti, Ta, TiN, TaN, IrO2
Regarding claim 7, Kumar discloses wherein a material of the resistive material layer (22B) is formed by high temperature annealing the lower electrode in an oxygen-rich environment (thermal oxidation), and has a thickness of 5 nm to 60 nm (see Kumar, [0033], [0065]).
Regarding claim 8, Kumar discloses wherein the lower electrode (24) comprises at least one of W, Al, Ti, Ta, Ni, Hf, TiN, and TaN (see Kumar, [0061]-[0062]).
Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 104795492A).
Regarding claim 1, Zhang discloses, in FIG. 1 and in related text, a self-rectifying resistive memory, comprising: 
a lower electrode (1) (see Zhang, [0019]); 
a resistive material layer (2) formed on the lower electrode and used as a storage medium (see Zhang, [0018]-[0019]: layer 2 is part of memory structure in FIG. 1); 
a barrier layer (3) formed on the resistive material layer and using a semiconductor material or an insulating material (see Zhang, [0019]); and 
an upper electrode (4) formed on the barrier layer to achieve Schottky contact with the material of the barrier layer (see Zhang, [0004], [0019]).
Zhang does not explicitly disclose wherein, the Schottky contact between the upper electrode and the material of the barrier layer is used to realize self-rectification of the self-rectifying resistive memory. However, the limitation is mere manner of operating the device and does not differentiate apparatus claim 1 from the prior art Zhang. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also, MPEP § 2114.
Furthermore, since rectification is a property of Schottky contact under voltage bias (see, for example, Donghyun Kim, Schottky Barrier Formation, Stanford University, Winter 2007), Kumar inherently discloses self-rectification.
Regarding claim 2, Zhang discloses wherein the barrier layer (3) comprises a metal oxide (see Zhang, [0019]).
Regarding claim 3, Zhang discloses wherein the metal oxide (3) comprises at least one of ZrO2, HfO2, TiO2, SiO2, Ta2O5, Y2O3, NbO3, ZnO, Tb2O3, CuO, La2O3, Ga2O3, Tb2O3, and Yb2O3 (see Zhang, [0004], [0019]).
Regarding claim 4, Zhang discloses wherein a thickness of the material of the barrier layer (3) is 2 nm to 5 nm (see Zhang, [0006], [0019]), and an operation voltage between the upper electrode and the lower electrode of the self-rectifying resistive memory is less than 5V (see Zhang, FIG. 2, [0031]).
Regarding claim 7, Zhang discloses wherein a material of the resistive material layer (2) is formed by high temperature annealing the lower electrode in an oxygen-rich environment (see Zhang, [0027]-[0028]), and has a thickness of 5 nm to 60 nm (see Zhang, [0023]).
Regarding claim 8, Zhang discloses wherein the lower electrode (1) comprises at least one of W, Al, Ti, Ta, Ni, Hf, TiN, and TaN (see Zhang, [0023]).
Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (Jiantao Zhou, Resistive Switching Memory and Reconfigurable Devices, PhD Thesis, University of Michigan, 2016).
Regarding claim 1, Zhou discloses, in FIG. 3.3 and in related text, a self-rectifying resistive memory, comprising: 
a lower electrode (Pd); 
a resistive material layer (TaOx) formed on the lower electrode and used as a storage medium (TaOx layer is part of memory device); 
a barrier layer (HfO2) formed on the resistive material layer and using a semiconductor material or an insulating material; and 
an upper electrode (Pd) formed on the barrier layer (see Zhou, page 50).
Zhou does not explicitly disclose the functional limitation: to achieve Schottky contact with the material of the barrier layer. However, since HfO2/Pd interface possesses mismatch in work functions (see, for example, Gu et al., Effective work function of Pt, Pd, and Re on atomic layer deposited HfO2, APPLIED PHYSICS LETTERS 89, 082907, FIG. 4) and mismatch in work functions (maximal conduction band) results in Schottky barrier (see, for example, Raymond T. Tung, The physics and chemistry of the Schottky barrier height, APPLIED PHYSICS REVIEWS 1, 011304 (2014), pages 011304-1 to 011304-2), Zhou inherently discloses the functional limitation: to achieve Schottky contact with the material of the barrier layer. See also, MPEP § 2114. 
Zhou does not explicitly disclose wherein, the Schottky contact between the upper electrode and the material of the barrier layer is used to realize self-rectification of is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also, MPEP § 2114.
Furthermore, since rectification is a property of Schottky contact under voltage bias (see, for example, Donghyun Kim, Schottky Barrier Formation, Stanford University, Winter 2007), Kumar inherently discloses self-rectification.
Regarding claims 2-3, Zhou discloses wherein the barrier layer (HfO2) comprises a metal oxide, wherein the metal oxide comprises at least one of ZrO2, HfO2, TiO2, SiO2, Ta2O5, Y2O3, NbO3, ZnO, Tb2O3, CuO, La2O3, Ga2O3, Tb2O3, and Yb2O3 (see Zhou, page 50).
Regarding claim 5, Zhou discloses wherein the upper electrode (Pd) is formed on the barrier layer (HfO2) and comprises at least one of Pd, W, Al, Cu, Ru, Ti, Ta, TiN, TaN, IrO2, ITO, and IZO (see Zhou, page 50).
Regarding claim 6, Zhou discloses wherein the material of the barrier layer (HfO2) is HfO2, and a material of the upper electrode (Pd) is Pd (see Zhou, page 50).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811